Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 104746196) in view of Masuda et al. (JP 2006/225785).
Regarding claims 1-2, 6, 8-10 and 17-18, Shen et al. teach a textile, a fiber blend and a yarn comprising a mixture of the claimed amount of lyocell fiber and wool fiber wherein the yarn is free of metal particles. Shen et al. are silent regarding the antibacterial property or the chitosan based fiber. However, Masuda et al. teach a knitted or woven textile comprising an antibacterial yarn comprising 1-20 % by weight chitosan-based fiber which are 0.45-4.5 dtex in order to impart antibacterial property to the yarn. The yarn is free of metal particles and the amount of lyocell fiber and wool fiber together make up the claimed amount of percent weight of the yarn. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the chitosan-based fiber of Masuda et al. in Shen et al in order to impart antibacterial property to the yarn and arrive at the claimed invention. 
Regarding claim 3, As set forth above Masuda et al. teach the claimed size of the chitosan based fibers. Masuda et al. also teaches using an additional fiber which is of similar size of the chitosan fiber in a blend including lyocell. The previous combination is silent regarding 
Regarding claim 4, Shen et al. and Masuda et al. teach dyeing the fibers, but are silent regarding the first and second dyes. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a first and second dye in order to affect absorption as it is known in the art that different dyes work better with different types of fibers and arrive at the claimed invention. 
Regarding claim 5, the previous combination are silent regarding the claimed synthetic elastomer fiber in the claimed amount. However, it is well known in the art to include synthetic elastomer fiber in the claimed amount in order to provide elasticity and as such it would have been obvious to one of ordinary skill in the art to use the claimed fiber in the claimed amounts and arrive at the claimed invention.
Regarding claim 7, the previous combination are silent regarding the claimed bacterial reduction. However, given the previous combination teaches such similar fibers in such similar amounts including having antibacterial properties, the claimed bacterial reduction is necessarily inherent. 
 Regarding claim 11, Shen et al. and Masuda et al. teach dyeing the fabric, but are silent regarding the claimed chitosan based fiber being dyed and the wool fiber being substantially free from dye. However, it is known in the art that different fibers require different dyes in order for the fiber to be dyed including chitosan based fibers and wool. Therefore the dye that would dye a chitosan based fiber would not necessarily dye a wool fiber and vice versa. It would have been 
Regarding claims 12 and 15, Shen et al. teach an article comprising the textile of claim 6 including clothing article as set forth above Masuda et al. teach the article being knitted.  
Regarding claim 13, the amount of chitosan based fiber in the textile is in the claimed amount 
Regarding claim 14, the previous combination are silent regarding the claimed bacterial reduction. However, given the previous combination teaches such similar fibers in such similar amounts including having antibacterial properties, the claimed bacterial reduction is necessarily inherent. 
Regarding claim 16, Park et al. teach the article is clothing, but is silent regarding the specifics of the clothing. However, it would have been obvious to one of ordinary skill in the art to use the fiber taught by Park et al. in certain regions requiring antibacterial property and not in regions which do not require such property for cost efficiencies.
Regarding claim 19, Park et al. are silent regarding the claimed amount of chitosan in the fiber. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of chitosan in the fiber in order to tailor the fiber properties including antibacterial properties and arrive at the claimed invention.
Regarding claim 20, the fiber blend is substantially free form synthetic antimicrobial agents. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawn Mckinnon/Examiner, Art Unit 1789